[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO IMPLEAD BOARDWALKFRIES, INC.
The defendants move to implead Boardwalk Fries, Inc. In their proposed third party complaint, they allege a claim against Boardwalk Fries, Inc. for indemnification and a claim for allocation of liability in accordance with General Statutes §52-572h(c). The motion is granted without prejudice to the parties' filing a motion to strike. If the parties have not already done so, they may want to review the 1995 Public Act concerning apportionment of liability.
THIM, JUDGE